DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 
Acknowledgement
Applicant’s amendment filed on January 18, 2022 is acknowledged. Accordingly claims 23-27, 29-35, 37-43 and 45-46 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on April 13, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,339,275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
With respect to independent claim 23, Applicant argues that Thoma does not teach or suggest: (1) obtaining the license and a targeted challenge identifier targeting the client device via decoding the encrypted communication by the rights manager of the client device; (2) 
wherein the rights manager circuitry to check on the license to ensure rights to the certain contents are granted before the certain contents are played or executed, wherein
checking on the license includes accessing a license database where licenses are deposited and maintained; (3) wherein obtaining the license and the targeted challenge identifier comprises decrypting the encrypted communication using a private key of the client device having the rights manager and (4) applying the license to define rights to the certain contents on the client device, wherein prior to applying the license, receiving a challenge to demonstrate successful application of the license, wherein receiving the challenge incudes receiving the encrypted communication.
In response Examiner respectfully disagrees and submits that Thoma does teach or suggest (1) obtaining the license and a targeted challenge identifier targeting the client device via decoding the encrypted communication by the rights manager of the client device. For example Thoma at paragraph [0061], discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.” Based on the above it is clear that the client device does obtain the license and the claimed challenge and the claim limitation is met.
With respect to (2) wherein the rights manager circuitry to check on the license to ensure rights to the certain contents are granted before the certain contents are played or executed, wherein checking on the license includes accessing a license database where licenses are deposited and maintained; For example Thoma at paragraph 0006 and 0008 teaches that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.”
With respect to  (3) wherein obtaining the license and the targeted challenge identifier comprises decrypting the encrypted communication using a private key of the client device having the rights manager, Thoma at paragraph [0033], discloses that “The private key is used to decrypt an encrypted license key…”; At paragraph [0062], Thoma also discloses that “The license key is decrypted 134 using the device's private key, but the license is not yet activated” Based on the above, it is clear that the obtained license and the challenge are decrypted by the client device using the client private key before activation of the license on the client device and for this reason the claim limitation is met and the rejection should be maintained.
With respect to (4) applying the license to define rights to the certain contents on the client device, wherein prior to applying the license, receiving a challenge to demonstrate successful application of the license, wherein receiving the challenge incudes receiving the encrypted communication, Thoma at paragraph [0006], discloses that “According to an additional aspect of the present invention, a method of activating e-content license with terminal device includes sending to a content server a transfer ticket and challenge and receiving a solved challenge and transfer ticket back from the content server. The method checks the challenge and transfer ticket to activate the e-content license.…”
With respect to claims 31 and 39, Applicant argues that these claims contains similar limitations as those in claim 23 and therefore allowable for the same reasons claim 23 is allowable.
In response Examiner respectfully disagrees and incorporate the preceding paragraph as related to claim 23 as if fully rewritten herein and submits that claims 31 and 39 are not allowable for the same reasons claim 23 is not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-27, 29-35, 37-43 and 45-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoma U.S. Patent Application Publication No. 2002/0152393 A1

As per claims 23, 31 and 39, Thoma discloses a method of operation on a client device having a rights manager, the method comprising:
	receiving by the client device, from a license server, a challenge to confirm that the client device successfully applied a license defining rights to certain contents on the client device, wherein receiving the challenge includes receiving an encrypted communication intended for the client device (0061, which discloses that “The content server 18 sends 126 the solved challenge and transfer ticket 90a back to terminal device 12.  The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”);
wherein the rights manager circuitry to check on the license to ensure rights to the certain contents are granted before the certain contents are played or executed, wherein checking on the license includes accessing a license database where licenses are deposited and maintained (0008, which discloses that “The method sends a solved challenge and a transfer ticket back to the borrower's terminal device to allow the borrower terminal device to check the challenge and the transfer ticket to activate the e-content license.”);
obtaining the license and a targeted challenge identifier targeting the client device via decoding the encrypted communication by the rights manager of the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.”);
wherein obtaining the license and the targeted challenge identifier comprises decrypting the encrypted communication using a private key of the client device having the rights manager (0033, which discloses that “The private key is used to decrypt an encrypted license key…”; 0062, which discloses that “The license key is decrypted 134 using the device's private key, but the license is not yet activated”);
applying the license to define rights to the certain contents on the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”); and
wherein prior to applying the license, receiving a challenge to demonstrate successful application of the license, wherien receiving the challenge incudes receiving the encrypted communication (0008, which discloses that “The method sends a solved challenge and a transfer ticket back to the borrower's terminal device to allow the borrower terminal device to check the challenge and the transfer ticket to activate the e-content license.”);
confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server (0062, which discloses that “The terminal device 12 encrypts 138 the transfer ticket 90a with private key and generates an arbitrary, random number (i.e., challenge 91).  The terminal device 12 stores 140 the random number in its license table, until registration is completed.  The terminal device 12 encrypts 142 the random number with the public key, and sends a packet to content server 18, comprising the unique request ID, unique device ID, encrypted transfer ticket 90a and encrypted challenge.”).
What Thoma does not explicitly use is the claimed rights manager. Thoma however discloses digital rights management which by implication implements rights management. Accordingly it would have been obvious to one of ordinary skill in the art to substitute the digital rights management as disclosed by Thoma with the claimed rights manager of the present application.

As per claims 24, 32 and 40, Thoma further discloses the method, wherein the targeted challenge identifier comprises a resource locator identifying a confirmation resource provided by the license server, and wherein the communicating the targeted challenge identifier to the license server comprises accessing the confirmation resource (0061).

As per claims 25, 33 and 41, Thoma further discloses the method, wherein the targeted challenge identifier further comprises a unique identifier identifying the license (0050; 0053; 0058).

As per claims 26, 34 and 42, Thoma further discloses the method, wherein the unique identifier identifying the license is obtained or derived from the license (0050; 0053; 0058).

As per claims 27, 35 and 43, Thoma further discloses the method, wherein the license comprises a revocation license (0008), and
wherein applying the license comprises applying the revocation license to revoke rights to the certain contents on the client device (0008).

As per claims 29, 37 and 45, Thoma further discloses the method, wherein the targeted challenge identifier comprises a uniform resource locator (URL) that includes an address of another server, different from the license server, and a unique identifier that uniquely identifies the license (see fig. 1 and associated text; 0079).

As per claim 30, 38 and 46, Thoma further discloses the method, wherein communicating the targeted challenge identifier to the license server comprises accessing the another server using the URL (see fig. 1 and associated text; 0079).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        April 13, 2022